 


109 HR 4686 RH: Multi-State and International Fisheries Conservation and Management Act of 2006
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 248 
109th CONGRESS 2d Session 
H. R. 4686 
[Report No. 109-444] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2006 
Mr. Gilchrest (for himself and Mr. Pombo) introduced the following bill; which was referred to the Committee on Resources 
 
 
April 27, 2006 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on February 1, 2006 
 
A BILL 
To reauthorize various fisheries management laws, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Multi-State and International Fisheries Conservation and Management Act of 2006. 
2.Reauthorization of the Interjurisdictional Fisheries Act of 1986Section 308 of the Interjurisdictional Fisheries Act of 1986 (16 U.S.C. 4107) is amended— 
(1)by amending subsection (a) to read as follows: 
 
(a)General AppropriationsThere are authorized to be appropriated to the Department of Commerce for apportionment to carry out the purposes of this title $5,000,000 for each of fiscal years 2007 through 2012.; and 
(2)in subsection (c) by striking $850,000 for each of fiscal years 2003 and 2004, and $900,000 for each of fiscal years 2005 and 2006 and inserting $900,000 for each of fiscal years 2007 through 2012. 
3.Reauthorization and amendment of the Anadromous Fish Conservation ActSection 4 of the Anadromous Fish Conservation Act (16 U.S.C. 757d) is amended to read as follows: 
 
4.Authorization of appropriationsThere are authorized to be appropriated to carry out the purposes of this Act not to exceed $4,500,000 for each of fiscal years 2007 through 2012.. 
4.Extension of Dungeness Crab Fishery Management Act of 1996Section 203 of Public Law 105–384 (16 U.S.C. 1856 note) is amended— 
(1)in subsection (i) by striking 2006 and inserting 2016; 
(2)in subsection (j)— 
(A)by inserting Report.— after (j); 
(B)by striking health and inserting status; and 
(C)by striking California. and inserting  
California, including— 
(1)stock status and trends throughout its range; 
(2)a description of applicable research and scientific review processes used to determine stock status and trends; and 
(3)measures implemented or planned that are designed to prevent or end overfishing in the fishery.; and 
(3)by adding at the end the following: 
 
(k)Short titleThis section may be cited as the Dungeness Crab Fishery Management Act of 1996.. 
5.Reauthorization of the Atlantic Tunas Convention Act of 1975 
(a)Authorization of appropriationsSection 10 of the Atlantic Tunas Convention Act of 1975 (16 U.S.C. 971h) is amended by striking so much as precedes subsection (b) and inserting the following: 
 
10.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this Act, including use for payment of the United States share of the joint expenses of the Commission as provided in Article X of the Convention, $5,495,000 for each of fiscal years 2007 through 2012.. 
(b)Sense of Congress regarding fish habitatSection 3 of such Act (16 U.S.C. 971a) is amended by adding at the end the following: 
 
(e)It is the sense of the Congress that the United States Commissioners should seek to include ecosystem considerations in fisheries management, including the conservation of fish habitat.. 
6.Reauthorization of the Northwest Atlantic Fisheries Convention Act of 1995Section 211 of the Northwest Atlantic Fisheries Convention Act of 1995 (16 U.S.C. 5610) is amended by striking 2006 and inserting 2012. 
 
 
April 27, 2006 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
